Citation Nr: 1126758	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an effective date earlier than December 7, 2004, for entitlement to a permanent and total rating for purposes of non-service-connected disability pension.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to July 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board at the RO.  The hearing was scheduled for January 14, 2011.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to non-service-connected disability pension was received on December 7, 2004.  

2.  There is no indication that he was incapacitated by mental or physical disability from filing a claim prior to December 2004, and his hospitalizations in August, September, and October 2004 were the result of willful misconduct.  


CONCLUSION OF LAW

The criteria for an effective date before December 7, 2004, for entitlement to a permanent and total rating for purposes of non-service-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1503, 1521, 5110 (West 2002 & 2010); 38 C.F.R. §§ 3.321(b)(2), 3.400, 4.17 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the effective date of the initial grant of non-service-connected pension.  Judicial precedent holds that, once a claim is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for pension, is needed under the VCAA.

With regard to VA's duty to assist, VA obtained treatment records from the Loma Linda VA Medical Center (VAMC).

The Board finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date

A.  Applicable Law

Disability pension will be paid to each veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  All veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17.  Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards set forth at 38 C.F.R. § 4.16 but is found to be unemployable by reason of his disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be authorized.  38 C.F.R. § 3.321(b)(2).

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b).  For claims received on or after October 1, 1984, the effective date of an award of disability pension is the date of receipt of claim. However, if within one year from the date on which the veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran's claim of entitlement to non-service-connected disability pension was received on December 7, 2004.  The RO granted the claim in the January 2005 rating decision which is the subject of this appeal, finding that the Veteran was permanently and totally disabled due to his age, education, employment history, and non-service-connected disabilities - including hepatitis C and a mood disorder, not otherwise specified (NOS), with childhood history of posttraumatic stress disorder (PTSD) - which rendered him unemployable.  An effective date of December 14, 2004, was assigned, incorrectly, based on the purported date the claim for pension was received.  The RO later amended the effective date to the correct date of December 7, 2004, in its January 2007 Statement of the Case (SOC).  

The Veteran stated in his July 2005 Notice of Disagreement (NOD) that he was hospitalized at the Loma Linda VAMC in July or August 2004, and became too disabled to file a claim as of the date of his admission to the hospital.  Thus, he contends that he is entitled to an effective date earlier than the date of claim, since he was not sound enough to file a claim until December 2004, well over 30 days after the date he became permanently and totally disabled.  

Records from the Loma Linda VAMC show that the Veteran was escorted to the emergency room by VA police with symptoms of suicidal ideation on August 15, 2004.  He had left Cedar House Rehabilitation the same day after 3 days of treatment.  He reported feeling depressed, and said his plan was to overdose on heroin or other drugs.  He said his last heroin use had been 3 days prior, and his last alcohol use was 1 hour prior.  He was diagnosed with opiate dependence, alcohol dependence, substance-induced mood disorder (opiates and alcohol) with depressive features, substance-induced personality disorder (opiates and alcohol), rule out (R/O) benzodiazepine withdrawal, and R/O alcohol withdrawal.  

Global Assessment of Functioning (GAF) score at the time of admission was 22.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  
 
The Veteran was admitted as an inpatient for drug treatment and opiate detoxification.  It was noted that he had completed the same program 4 years before, and had maintained 3 years of sobriety.  He was discharged from the program on September 3, 2004.  At that time, his GAF score was 45.  Scores in the range of 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

On September 30, 2004, the Veteran was again escorted to the emergency room by VA police after stating that he was having suicidal and homicidal ideations and would resist law enforcement efforts to stop him from carrying out his plans.  He was admitted to the hospital on a voluntary basis for danger to self.  His diagnoses were the same as at the previous hospitalization, except that chronic PTSD was also listed as a diagnosis.  His GAF score was 28.  

The Veteran was enrolled in a dual diagnosis program, designed for patients who are not appropriate for the Willingness group because they were on a "hold," were not interested in treatment in the Addiction Treatment Unit, or needed additional insight development before attending the Willingness group.  He was discharged from inpatient care on October 5, 2004.  

Records show that he continued to participate regularly in dual diagnosis treatment at the VAMC.  There is no indication that he was hospitalized after his discharge in October 2004.  In November 2004, his GAF score was 45.    

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of an effective date earlier than December 7, 2004, for the grant of non-service-connected disability pension.  

First, the hospitalizations from August 15, 2004, to September 3, 2004, and from September 30, 2004, to October 5, 2004 were related to drug-induced mood disorders and substance abuse treatment.  Thus, his disability at the time was caused by willful misconduct, and is thus a bar to an earlier effective date.  See 38 C.F.R. § 3.400(b)(1)(ii)(B).    

Moreover, there is no indication that his mental disability was so incapacitating that he was unable to file a claim.  His GAF scores improved during the course of his hospital stays, and his hospitalizations were not continuous from August until the date he filed his claim.  Indeed, there was nearly a month between the first and second hospitalizations and two months between the second hospitalization and the filing of the claim.  There is no documentation indicating that he was incapacitated from filing a claim either during his hospitalizations, in between the first and second hospitalizations, or after his discharge on October 5, 2004.  In sum, his hospitalizations do not qualify as sufficiently incapacitating to have prevented him from filing the claim.  See 38 C.F.R. § 3.400(b)(1)(ii)(B). 

Since the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date for entitlement to a permanent and total rating for purposes of non-service-connected disability pension, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 



ORDER

Entitlement to an effective date earlier than December 7, 2004, for entitlement to a permanent and total rating for purposes of non-service-connected disability pension is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


